DETAILED ACTION
Priority
	Applicants’ priority claim to International Application No. PCT/GB2018/053161, filed 10/31/2018, which claims priority to British Application No. GB1717885.6, filed 10/31/2017, is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 04/28/2020, 09/15/2020, and 10/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  Please see attached initialed PTO-1449 forms.
 
Status of the Application
	Applicants’ Supplemental Amendment dated 02/25/2021 is acknowledged.  Claims 126-130, 132, 133, 137-148, 151, and 154-166 are pending and have been allowed.

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  The ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
	Claim 165 has been amended for clarity.

In claim 165, line 3, delete "wherein the vascular prosthesis is connected to the further prosthesis, such that fluid” and substitute therefor - - - wherein an outlet of the vascular prosthesis is connected to an inlet of the further prosthesis, whereby fluid - - -.

Reasons for Allowance
	The following is the Examiner’s statement of reasons for allowance:  the prior art does not teach or fairly suggest the combination of elements in a method as claimed, including:  adding a substantially water-soluble masking agent chosen from polyvinylpyrrolidone, methyl cellulose, poly(ethylene glycol) hydrogel, and combinations thereof, along with a material chosen from glycerol, poly(ethylene glycol), and combinations thereof to a porous portion of a conduit in a vascular prosthesis; adding a substantially water-insoluble sealant chosen from a silicone-containing polymer, a polyurethane-containing polymer, a polycarbonate-containing polymer and combinations thereof to a part of the porous section of the conduit, wherein the substantially water-insoluble sealant limits movement of fluid through the wall of the conduit, and wherein the substantially water-soluble masking agent limits the substantially water-insoluble sealant from penetrating to the inner surface of the conduit; and substantially removing the substantially water-soluble masking agent from an inner 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Claims 126-130, 132, 133, 137-148, 151, and 154-166 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615